Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-58 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art found to the invention of claim 31 is Da Silva et al (US 5,437,302) which provides a system for connection two parallel flow lines using a two in-line manifolds. Claim 31 is found to be novel over the prior art due to the positive recitation of both in-line manifold portions being structurally separate from each other while also connecting using at least one bridge pipe.
The closest prior art found to the invention of claim 46 is Gomes Martins et al (US 10,947,822), Figure 4 which shows a schematic breakdown similar to Applicant’s invention. Claim 46 is found to be novel over the prior art due to the positive recitation of the pair of branch sections which communicate with both the inline pipe section and the bridge pipe.
The closest prior art found to the invention of claim 47 was also Da Silva et al (US 5,437,302) which fails to provide the claimed installed first and second in-line manifolds which are subsequently coupled to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679